    Case
     Case 16-29396-ABA
            16-29396-ABA Doc  Doc
                                5755-3FiledFiled
                                             01/25/19
                                                 01/10/19
                                                        Entered
                                                           Entered
                                                                01/25/19
                                                                    01/10/19
                                                                         08:27:47
                                                                             10:06:21
                                                                                    Desc
                                                                                       Desc
                                                                                         Main
                                  Proposed
                                      Document Order Page
                                                       Page
                                                          1 of
                                                             12of 2
   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-2(c)
   Jonathan Schwalb, Esq.
   Friedman Vartolo LLP
   85 Broad Street, Suite 501                                            Order Filed on January 25, 2019
   New York, New York 10004                                              by Clerk
                                                                         U.S. Bankruptcy Court
   Attorney for SN Servicing Corporation as Servicer for                 District of New Jersey
   US Bank Trust National Association, as Trustee of the
   SCIG Series III Trust
   P: (212) 471-5100
   bankruptcy@FriedmanVartolo.com
                                                           Case No. 16-29396
   IN RE:
                                                           Hearing Date:
   Thomas M. Johnson
   dba Maxximum Tires & Service                            Judge: Andrew B. Altenburg Jr.
   Debtor                                                  Chapter: 13




                                 ORDER VACATING AUTOMATIC STAY

                       The relief set forth on the following page is hereby ORDERED.




DATED: January 25, 2019
  Case
   Case16-29396-ABA
        16-29396-ABA Doc  Doc
                            5755-3FiledFiled
                                         01/25/19
                                             01/10/19
                                                    Entered
                                                        Entered
                                                              01/25/19
                                                                  01/10/19
                                                                       08:27:47
                                                                           10:06:21Desc Desc
                                                                                         Main
                              Proposed
                                 Document  Order Page
                                                   Page2 of
                                                          22of 2
     Upon the motion of SN Servicing Corporation as Servicer for US Bank Trust National
Association, as Trustee of the SCIG Series III Trust, under Bankruptcy Code section 362(a) for relief
from the automatic stay as to certain property as hereinafter set forth, and for cause shown, it is


        ORDERED that the automatic stay is vacated to permit the movant to institute or resume and
prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to pursue the
movant's rights in the following:


        [x] Real property more fully described as: 416 South Route 73, Winslow Township, NJ 08037


        [ ] Personal property more fully described as: N/A


        It is further ORDERED that the movant may join the debtor and any trustee appointed in this
case as defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further


        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to permit
SN Servicing Corporation as Servicer for US Bank Trust National Association, as Trustee of the SCIG
Series III Trust, it’s successors and/or assigns, to pursue its rights under applicable state law with
respect to the premises located at 416 South Route 73, Winslow Township, NJ 08037; and it is further


        ORDERED, that the instant order is binding in the event of a conversion; and it is further


        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of the
collateral.


        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any other
party who entered an appearance on the motion.
